Nash, J.
In the charge of his Honor there is no error. By the contract between the plaintiff and Jones, the legal ¡title to the horse sold is expressly, reserved. The title did not .pass to Jones — the sale was but conditional. Ellison v. Jones, 4 Ire. 48, Gaither v. Teague, 4 Ire. 65. The present case in principle is the. same with those. Here, the plaintiff expressly reserves the title to the horse sold, until the price is paid, and Jones, the purchaser, gave his *270note for the price, which was not due when the constable sold. We are at a loss to perceive upon what principle the case was brought here.
Per Curiam. Judgment affirmed.